2017 IL App (1st) 152951
                                             No. 1-15-2951
                                              May 16, 2017


                                                                                SECOND DIVISION



                                                 IN THE

                                  APPELLATE COURT OF ILLINOIS

                                           FIRST DISTRICT


     In re APPLICATION                               )      Appeal from the Circuit Court
     OF THE COUNTY TREASURER AND EX-                 )      Of Cook County.
     OFFICIO COUNTY COLLECTOR for                    )
     Order of Judgment and Sale of                   )
     Land and Lots Upon Which All or                 )      No. 14 COTD 002365
     Part of the General Real Estate                 )
     Taxes Are Delinquent, Including                 )      The Honorable
     General and Special Taxes, Costs,               )      Susan Fox Gillis,
     and Interest, Pursuant To The                   )      Judge Presiding.
     Illinois Property Tax Code                      )
                                                     )
     (Alliance Partners, Ltd., an Illinois           )
     Corporation, )Petitioner-Appellee, v. William   )
     Monroe and Caroline Reed, Intervenor-           )
     Appellants).                                    )



                   JUSTICE NEVILLE delivered the judgment of the court, with opinion.
                   Justices Pierce and Mason concurred in the judgment and opinion.


                                             OPINION

¶1          After the circuit court entered an order directing the county clerk to issue a tax deed to

        Alliance Partners, Ltd., two occupants of the property subject to the deed filed a petition to

        intervene, alleging that they received no notice of the proceedings for a tax deed and asking
     No. 1-15-2951



        the court to vacate the order for a tax deed. We hold that the trial court abused its discretion

        when it dismissed the petition to intervene without holding an evidentiary hearing and the

        court erred by dismissing the petition to vacate the order for a tax deed without an

        evidentiary hearing. We reverse and remand for further proceedings in accord with this order.

¶2                                          BACKGROUND

¶3         On January 8, 2014, Thomas Soriano purchased a property in Chicago at a scavenger sale

        for unpaid taxes. The property had three commercial units and twelve residential units.

        Soriano transferred his interest in the property to Alliance. On July 2, 2014, Alliance filed a

        petition for a tax deed to the property. Alliance served notice of the petition on the owners,

        two commercial tenants, and an entity called “Ross Management,” which Alliance served

        with process at an address in Glen Ellyn, Illinois. No one responded to the petition.

¶4         On December 11, 2014, Alliance filed an application for an order directing the county

        clerk to issue a tax deed for the property. At the hearing on the application, held January 8,

        2015, Judd Harris, an attorney for Alliance, testified that no one had redeemed the property

        and the redemption period had expired. Harris said, “There was a company called Ross

        Management that has a sign at the subject property. And so we directed service to them.” He

        added,

                 “[W]e also observed that the residential units are completely vacant in this

                 building. *** [T]he residential units appeared to be completely vacant when we

                 visited that property.”




                                                     2
     No. 1-15-2951



¶5         The circuit court, on February 23, 2015, entered an order directing the county clerk to

        issue a tax deed for the property to Alliance. Two months after the hearing on the application

        for a tax deed, on March 9, 2015, Alliance filed an application for an order of possession for

        the property. It sent notice of the hearing on the application to the owner, the two commercial

        tenants, and to seven persons listed as residents of five separate residential units on the

        property. Alliance offered no explanation for the conflict between the notice and Harris’s

        testimony that the residential units were vacant. On March 27, 2015, the court entered the

        order of possession Alliance sought.

¶6         Alliance did not immediately seek to enforce the order of possession. On August 4, 2015,

        Alliance filed a motion to extend the order of possession. William Monroe and Caroline

        Reed, as occupants of the property, came to court to object to the motion. The court stayed

        proceedings to allow Monroe and Reed to seek legal counsel.

¶7         On September 17, 2015, Monroe and Reed, with the assistance of counsel, jointly filed a

        document titled “Petition for Leave to Intervene Instanter; Motion to Quash Service and

        Vacate Order of Possession/Response to Plaintiff’s Motion to Extend the Order of

        Possession,” seeking relief from the order for issuance of a tax deed under section 2-1401 of

        the Code of Civil Procedure (735 ILCS 5/2-1401 (West 2014)). They alleged that Monroe

        lived in one unit on the property and Reed lived in a different unit on the property. Neither

        received notice of the petition for a tax deed or the application for an order directing the clerk

        to issue a tax deed. Reed admitted that on March 16, 2015, she received notice of the hearing

        on the application for an order of possession, but she alleged that Soriano, acting as an agent


                                                      3
       No. 1-15-2951



          for Alliance, told Reed that she did not need to attend the hearing because Alliance would

          permit all occupants to remain in the building.

¶8            Monroe alleged that he received no notice about the transfer of ownership or the order of

          possession until July 23, 2015, when an agent working for Alliance sent notice of new

          ownership. Monroe alleged that Soriano told Monroe that Alliance would send him a new

          lease for his unit.

¶9            After hearing arguments on the motions, but hearing no evidence, the circuit court

          entered an order dated September 18, 2015, in which the court upheld as valid the initial tax

          deed and extended the order of possession. The court denied the petition of Monroe and Reed

          in all respects, “except for leave to intervene for arguments made” on the date of the hearing,

          September 18, 2015. The court additionally granted Monroe and Reed leave to file their

          petition with signed supporting documents. Only the attorney for Monroe and Reed had

          signed the petition, and the supporting documents bore no signatures. Monroe and Reed did

          not amend the filed petition or the supporting documents. Instead, they filed a notice of

          appeal, seeking reversal of the order denying them leave to intervene and vacatur of the order

          for a tax deed and the order of possession.

¶ 10                                            ANALYSIS

¶ 11                                             Jurisdiction

¶ 12          Alliance argues that we lack jurisdiction over the appeal because the court did not finally

          deny the petition to intervene. The bystander’s report for the hearing on September 18, 2015,

          approved by the circuit court, states that on September 18, “the Court issued a final order on


                                                        4
       No. 1-15-2951



          the merits *** denying Mr. Monroe and Ms. Reed’s Petition to Intervene.” The court

          clarified that Monroe and Reed had permission, as possible intervenors, to argue in favor of

          the petition for intervention and for the other arguments made on September 18. The court

          also gave Monroe and Reed an opportunity to supplement the record “by filing a signed copy

          of Mr. Monroe’s unsigned affidavit that had been filed with the original Petition to

          Intervene.” Because the court’s order denying leave to intervene also disposed of the section

          2-1401 motion and finally disposed of all issues before the court, Supreme Court Rules 301,

          303, and 304(b)(3) give this court jurisdiction to decide the appeal. See Ill. S. Ct. Rs. 301

          (eff. Feb. 1, 1994), 303 (eff. Jan. 1, 2015), 304(b)(3) (eff. March 8, 2016); S.C. Vaughan Oil

          Co. v. Caldwell, Troutt & Alexander, 181 Ill. 2d 489, 496-97 (1998); Velde Ford Sales, Inc.

          v. John Bearce Ford, Inc., 194 Ill. App. 3d 951, 952 (1990).

¶ 13                                        Petition to Intervene

¶ 14         Monroe and Reed argue that as occupants of the property, they have a statutory right to

          intervene. See 735 ILCS 5/2-408(a) (West 2014). Section 2-408(a) of the Code of Civil

          Procedure provides:

                  “Upon timely application anyone shall be permitted as of right to intervene in an

                  action: *** (2) when the representation of the applicant’s interest by existing

                  parties is or may be inadequate and the applicant will or may be bound by an

                  order or judgment in the action; or (3) when the applicant is so situated as to be

                  adversely affected by a distribution or other disposition of property in the




                                                      5
       No. 1-15-2951



                  custody or subject to the control or disposition of the court or a court officer.”

                  735 ILCS 5/2-408(a)(2), (a)(3) (West 2014).

¶ 15         The circuit court has discretion to grant or deny a petition to intervene, and we will not

          disturb the circuit court’s decision unless the court abused its discretion. City of Chicago v.

          John Hancock Mutual Life Insurance Co., 127 Ill. App. 3d 140, 143 (1984). When a

          petitioner seeks to intervene as a matter of right, “the trial court’s discretion is limited to

          determining timeliness, inadequacy of representation and sufficiency of interest; once these

          threshold requirements have been met, the plain meaning of the statute directs that the

          petition be granted.” John Hancock, 127 Ill. App. 3d at 144. The circuit court held no

          evidentiary hearing on the allegations of the petition to intervene. In accord with practice

          relating to motions to strike pleadings, we take as true all well-pleaded allegations of the

          petition to intervene. Strader v. Board of Education of Community Unit School District

          Number 1, 351 Ill. App. 438, 451 (1953); see Urbaitis v. Commonwealth Edison, 143 Ill. 2d

          458, 475 (1991).

¶ 16         According to the allegations of the petition to intervene, Alliance first notified Reed of

          the proceedings to transfer ownership in March 2015. Alliance’s agent, Soriano, told Reed

          the proceedings would not affect her interest in the unit she rented. Monroe first received

          notice in July 2015. Monroe and Reed appeared in court in August 2015 and obtained

          counsel who helped them file their petition to intervene in September 2015. Alliance did not

          object to the petition as untimely, and the circuit court did not find the petition untimely. We




                                                       6
       No. 1-15-2951



          find that Monroe and Reed timely filed their petition to intervene. See John Hancock, 127 Ill.

          App. 3d at 144.

¶ 17         As occupants of the property, Monroe and Reed have interests that give them a statutory

          right to notice of proceedings for a tax deed. 35 ILCS 200/22-10 (West 2014); In re

          Application of the County Treasurer, 347 Ill. App. 3d 769, 778 (2004). The order for

          possession and subsequent eviction notice sufficiently show a potential adverse effect of the

          judgment on the interests of Monroe and Reed. For each, the “possessory interest in a unit of

          the subject building, is more tangible and immediate than the interest of the public at large.”

          John Hancock, 127 Ill. App. 3d at 146. Accordingly, we find that Monroe’s interest in the

          property and Reed’s interest in the property give them a right to intervene in the proceedings.

¶ 18         The owners made no effort to protect any interest in the property. No one other than

          Monroe and Reed opposed Alliance or represented the property’s occupants. Thus, Monroe

          and Reed sufficiently alleged that no party adequately represented their interests. Because

          Monroe and Reed adequately pleaded facts that met the requirements of section 2-408(a), the

          circuit court abused its discretion when it denied their petition for leave to intervene in the

          proceedings without hearing any evidence to rebut the allegations of the petition.

          Accordingly, we reverse the order of September 18, 2015, insofar as the circuit court denied

          the petition for leave to intervene. Citicorp Savings of Illinois v. First Chicago Trust Co. of

          Illinois, 269 Ill. App. 3d 293, 299 (1995).

¶ 19                                       Section 2-1401 Petition




                                                        7
       No. 1-15-2951



¶ 20         The circuit court also denied Monroe and Reed’s petition insofar as they sought relief

          from the judgment awarding Alliance a tax deed to the property. Monroe and Reed’s interests

          in the property give us jurisdiction to consider their appeal from the denial of the section 2-

          1401 petition. Citicorp Savings, 269 Ill. App. 3d at 299-300.

¶ 21         When a section 2-1401 petitioner seeks to vacate a judgment as void, the petition presents

          a purely legal issue, and we review the denial of the petition de novo. Warren County Soil &

          Water Conservation District v. Walters, 2015 IL 117783, ¶ 47. “Because we are called upon

          to review the trial court’s dismissal of the section 2-1401 petition, we must assume the truth

          of the uncontradicted factual allegations contained in the section 2-1401 petition.”

          Cartwright v. Goodyear Tire & Rubber Co., 279 Ill. App. 3d 874, 883 (1996).

¶ 22         A section 2-1401 petitioner may obtain relief from an order for a tax deed (1) if the tax

          purchaser or his or her assignee obtained the tax deed by fraud or deception or (2) if a party

          holding a recorded interest in the property was not named as a party in the publication notice

          and the tax purchaser or his or her assignee “did not make a diligent inquiry and effort to

          serve that person or party with the notices required by Sections 22-10 through 22-30.” 35

          ILCS 200/22-45(4) (West 2014).

¶ 23         According to the petition, Monroe and Reed lived on the property. Harris testified that

          “the residential units are completely vacant in this building” and “the residential units

          appeared to be completely vacant.” Less than two months later, he sent notices to seven

          persons identified as tenants of five separate units on the property. The allegations and the

          evidence support the inference that Harris testified deceptively, in that when he testified in


                                                      8
       No. 1-15-2951



          January 2015, he apparently knew either that he had done no investigation that would have

          discovered if any of the units still had occupants, or that the property still had several

          occupants.

¶ 24         Alliance argues that it did not act deceptively because it provided notice in accord with

          the statute when it sent notice of proceedings to Ross Management in Glen Ellyn. See 35

          ILCS 200/22-15 (West 2014). We do not see how such notice excuses apparently false

          testimony from its witness.

¶ 25         Moreover, Harris’s testimony does not show compliance with notice requirements of

          section 22-15. Section 22-15 provides that “[i]f the property sold has more than 4 dwellings

          or other rental units, and has a managing agent or party who collects rents, that person shall

          be deemed the occupant and shall be served with notice instead of the occupants of the

          individual units.” 35 ILCS 200/22-15 (West 2014). Harris testified that “There was a

          company called Ross Management that has a sign at the subject property.” Alliance presented

          no evidence that Ross Management collected rents for the property. Alliance presented no

          evidence of what the sign at the property said.

¶ 26         “Whether an individual has the status of managing agent depends on several factors,

          including whether the interests of the individual ‘are identified with those of his principal and

          on the nature of his functions, responsibilities and authority’ ” Crimm v. Missouri Pacific

          R.R. Co., 750 F.2d 703, 708 (8th Cir. 1984) (quoting Terry v. Modern Woodmen of America,

          57 F.R.D. 141, 143 (W.D. Mo. 1972)). Ross did not respond to the notices it received.

          Alliance presented no evidence that Ross acted as managing agent for the property. Merely


                                                       9
       No. 1-15-2951



          leaving a sign on a property does not make one a managing agent for the property. See City

          of Mattoon v. Mentzer, 282 Ill. App. 3d 628, 630-31, 636 (1996). Thus, Alliance has not

          shown compliance with sections 22-10 and 22-15 of the Property Tax Code. 35 ILCS

          200/22-10, 22-15 (West 2014).

¶ 27         We find that Monroe and Reed adequately alleged grounds to have the court vacate the

          order for the tax deed, pursuant to section 2-1401. Therefore, we reverse the dismissal of

          Monroe and Reed’s section 2-1401 petition. Because the order for possession depends on the

          validity of the order for tax deed (35 ILCS 200/22-40(c) (West 2014)), we vacate the order

          for possession and remand for further proceedings on the petition to intervene and for relief

          under section 2-1401.

¶ 28                                           CONCLUSION

¶ 29         Monroe and Reed filed a timely petition for leave to intervene, and in the petition they

          sufficiently alleged facts showing that they meet the requirements of section 2-408(a) for

          intervention as of right. The circuit court abused its discretion when it denied the petition to

          intervene. The petition also included allegations that support the inference that Alliance

          failed to comply with the notice requirements stated in section 22-10 of the Property Tax

          Code and that Alliance presented arguably false testimony to persuade the court to order the

          clerk to issue a tax deed. Accordingly, we reverse the dismissal of the section 2-1401 petition

          to vacate the order for the tax deed. We also vacate the order of possession, and we remand

          for proceedings in accord with this order.

¶ 30         Reversed in part, vacated in part, and remanded.


                                                       10